Filed 7/27/22 P. v. J.U. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                         2d Crim. No. B314869
                                                                 (Super. Ct. No. 18JV00214)
     Plaintiff and Respondent,                                     (Santa Barbara County)

v.

J.U.,

     Defendant and Appellant.



      Minor J.U. appeals a juvenile court order requiring her to
pay $3,200 restitution to the California Victim Compensation
Board (Board) for unskilled in-home services for care of the
victim of her criminal offenses. We conclude that substantial
evidence supports the restitution order and affirm. (Welf. & Inst.
Code, §§ 602, 202, subd. (f)1; Cal. Code Regs., tit. 2, § 649.23
[Reimbursement of Medical-Related Services].)



       All statutory references are to the Welfare and
         1

Institutions Code unless otherwise stated.
             FACTUAL AND PROCEDURAL HISTORY
       In February 2019, the Santa Barbara District Attorney
filed a petition and later an amended petition charging J.U. with
forcible sex crimes, assault likely to produce great bodily injury
with a great bodily injury allegation, criminal threats, and sexual
battery, among other crimes. (§ 602.) On June 20, 2019, J.U.
admitted the assault and great bodily injury allegation, and
felony false imprisonment crimes. (Pen. Code, §§ 245, subd.
(a)(4), 12022.7, subd. (a), 236.) On the prosecutor’s motion, the
juvenile court dismissed the remaining charges in the interests of
justice. At the later disposition hearing, the court ordered J.U.
placed on probation with electronic monitoring.
       As the factual basis for her crimes, J.U. admitted
repeatedly striking her former friend C.J. in the face as C.J. stood
at a public bus stop. C.J. required hospitalization and two
surgeries to repair a nasal fracture.
       On April 4, 2021, J.U. sought to terminate wardship
pursuant to section 785. The juvenile court stated that it would
terminate wardship following resolution of restitution. At a later
restitution hearing, J.U. disputed the $3,200 payment by the
Board to C.J.’s mother (Mother). J.U. did not dispute payment,
however, of $567 in mental health care benefits. J.U. asserted
that the home health care payments were unsupported as
necessary and that restitution should be measured by Mother’s
$765 in lost wages. The court rejected J.U.’s argument and
ordered her to pay $3,767 ($3,200 plus $567) restitution to the
Board as reimbursement for those funds paid to Mother.
       J.U. appeals and contends that the restitution award of
$3,200 for unskilled in-home care giving is not supported by
sufficient evidence.




                                 2
                            DISCUSSION
       J.U. argues that the juvenile court abused its discretion by
ordering $3,200 restitution without an adequate factual basis of
need. (Luis M. v. Superior Court (2014) 59 Cal.4th 300, 309.)
She acknowledges that the Board’s payment of $3,200 to Mother
is prima facie evidence supporting the award, but asserts that
she established that the award lacked evidentiary support. (In re
S.E. (2020) 46 Cal.App.5th 795, 804-805.) J.U. points out that
Mother initially requested only $765 lost wages from the Board.
       Section 730.6 requires a minor who becomes a section 602
ward to pay restitution to a victim who incurs economic losses as
a result of the ward’s conduct. (Id., subd. (a)(1), (2)(B).) The
juvenile court shall determine the amount of restitution. (Id.,
subd. (h).) The losses incurred must be a proximate result of the
minor’s delinquent conduct to be recoverable. (In re S.E., supra,
46 Cal.App.5th at pp. 804-805.) For restitution purposes, a
“victim” may include the parents of a crime victim at the time the
crime was committed. (§ 730.6, subd. (j)(4)(A).) The standard of
proof at a restitution hearing is preponderance of the evidence.
(S.E., at p. 803.) A restitution order is subject to review pursuant
to an abuse-of-discretion standard. (Id. at p. 804 [“ ‘No abuse of
discretion will be found where there is a rational and factual
basis for the amount of restitution ordered’ ”].)
       The juvenile court did not abuse its discretion by ordering
J.U. to reimburse the Board $3,200 for Mother’s in-home services
to C.J. The evidence, including all reasonable inferences
therefrom, supports the restitution order. Mother completed time
sheets under penalty of perjury for a two-month period for eight
hours a day for in-home support services, apparently abandoning
her earlier claim for lost wages. The Board awarded Mother $80




                                 3
a day for a total of $3,200. It is a reasonable inference from the
evidence as well as common sense that C.J. required assistance
with the activities of daily living due to her two nasal surgeries
and mental health issues. J.U. created C.J.’s medical problems
and should not benefit because Mother holds a low-paying job
that compensates her less than in-home supportive services.
Moreover, the restitution award need not be exactly tailored to
the victim’s losses. (In re Brittany L. (2002) 99 Cal.App.4th 1381,
1391.)
                           DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
We concur:



             YEGAN, J.



             PERREN, J.




                                 4
                   Arthur A. Garcia, Judge

           Superior Court County of Santa Barbara

               ______________________________


      Courtney M. Selan, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews, Michael J. Wise and Viet
H. Nguyen, Deputy Attorneys General, for Plaintiff and
Respondent.




                              5